Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "stuffing device" in claims 4, 5, 9, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant discloses the location of the stuffing device: “A stuffing device is disposed below the spray device and located above the air inlet” and the function: “The stuffing device 28 is used for enabling thermal exchange between water (vapor) and the air.” Since the disclosure is silent on the structure required by a stuffing device and in light of the function disclosed, the stuffing device is interpreted as baffles that impede airflow to encourage heat exchange between the moving air and the water spray.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the function is stated in the specification as “The stuffing device is used for enabling thermal exchange between water (vapor) and air”, the claims and specification lack sufficient description of the stuffing device to enable one of ordinary skill in the art to make and/or use the stuffing device. Since the disclosure is silent on the structure required by a stuffing device and in light of the function disclosed, the stuffing device is interpreted as baffles that .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation stuffing device invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
While the function is stated in the specification as “The stuffing device is used for enabling thermal exchange between water (vapor) and air”, the claims and specification lack sufficient structure of the stuffing device. Since the disclosure is silent on the structure required by a stuffing device and in light of the function disclosed, the stuffing device is interpreted as baffles that impede airflow to encourage heat exchange between the moving air and the water spray.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 4382369) Stocking hereinafter referred to as Stocking.

Regarding claim 6, Stocking teaches An integrated water-cooled air conditioning device col 2 line 5-6 “The present invention relates to a self-contained air conditioning unit for heating and cooling”, comprising: a cooling water tank device interpreted in view of drawings and reference numbers in the specification as a housing (casing or outer sleeve 12), including a cooling water tank interpreted in view of drawings and reference numbers in the specification as a water storage container for , and having a water tank region interpreted in view of drawings and reference numbers in the specification as the water in a water storage container for wetting the condenser (water collected in the sump 42) at the bottom of the cooling water tank col 3 line 55-59 “It is to be noted that sump area 42 may take on any desirable form and is, of course, not limited to the arrangement wherein the water collecting area or sump forms the entire or substantially the entire bottom wall of base 23 in the outdoor side 28 of chassis 22”; and an air conditioning system col 2 line 5-6 “The present invention relates to a self-contained air conditioning unit for heating and cooling”, including a compressor (compressor 34), a condenser (in cooling mode, outdoor heat exchanger 32 acts as a condenser), a regulator, while Stocking does not explicitly disclose a regulator (expansion device), Stocking discloses a reversible heat pump compression system which necessarily requires at least a compressor, a condenser, an evaporator, and an expansion device. Accordingly, while Stocking does not explicitly disclose the claimed feature, such a feature would be inferred by one having ordinary skill and as such is considered an implicit disclosure of the claimed invention, and an evaporator (in cooling mode, indoor heat exchanger 30 acts as an evaporator) connected sequentially by a refrigerant piping including a blower (blower 38) disposed on one side of said evaporator (fig 1 clearly shows blower 38 to one side of indoor heat exchanger 30 which acts as the evaporator in cooling mode); including a water-collecting tank (drip tray 44) disposed below said evaporator col 3 line 23-33 “During operation of the unit in the cooling cycle, the heat exchanger 30 is functioning as the system evaporator and moisture from the air stream being circulated over the heat exchanger 30 is condensed onto its coil surfaces. Means ; said water-collecting tank (drip tray 44) connected to a recycle water piping (conduit 46); and said recycle water piping connected to said cooling water tank interpreted in view of drawings and reference numbers in the specification as a water storage container for wetting the condenser (sump area 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stocking in view of (US 20120047936) Junge hereinafter referred to as Junge.

Regarding claim 1, Stocking teaches An integrated water-cooled air conditioning device col 2 line 5-6 “The present invention relates to a self-contained air conditioning unit for heating and cooling” comprising: a cooling water tank device interpreted in view of drawings and reference numbers in the specification as a housing (casing or outer sleeve 12), including a cooling water tank interpreted in view of drawings and reference numbers in the specification as a water storage container for wetting the condenser (sump area 42), and having a water tank region interpreted in view of drawings and reference numbers in the specification as the water in a water storage container for wetting the condenser (water collected in the sump 42) at the bottom of the cooling water tank col 3 line 55-59 “It is to be noted that sump area 42 may take on any desirable form and is, of course, not limited to the arrangement wherein the water collecting area or sump forms the entire or substantially the entire bottom wall of base 23 in the outdoor side 28 of chassis 22”; and an air conditioning system col 2 line 5-6 “The present invention relates to a self-contained air conditioning unit for heating and cooling”, including a compressor (compressor 34), a condenser (in cooling mode, outdoor heat exchanger 32 acts as a condenser), a regulator, while , and an evaporator (in cooling mode, indoor heat exchanger 30 acts as an evaporator) connected sequentially by a refrigerant piping, 
While Stocking does not teach and said condenser formed by spirally bending said refrigerant piping to a spiral hollow tube in said water tank region, Junge teaches and said condenser (water-cooled final condenser 110) formed by spirally bending said refrigerant piping to a spiral hollow tube (final condenser 110) in said water tank region interpreted in view of drawings and reference numbers in the specification as the water in a water storage container for wetting the condenser (water bath 124) [0040] “FIG. 6 depicts an embodiment wherein the final condenser 110 is a tubular heat exchanger formed into a coil that resides within a water bath 124” to cool the condenser and sub-cool the refrigerant [0007] “The final condenser is operatively configured between the first condenser and the evaporation stage and is in communication with a water source to cool the condenser and reduce the temperature (at saturation pressure) of the refrigerant entering the evaporation stage to ambient temperature or lower.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spiral tube condenser in a water tank taught by Junge into the water-cooled air conditioning device taught by 

Regarding claim 2, modified Stocking teaches The integrated water-cooled air conditioning device of claim 1 as stated above, wherein a blower (blower 38) is disposed on one side of said evaporator (fig 1 clearly shows blower 38 to one side of indoor heat exchanger 30 which acts as the evaporator in cooling mode; a water-collecting tank (drip tray 44) is disposed below said evaporator col 3 line 23-33 “During operation of the unit in the cooling cycle, the heat exchanger 30 is functioning as the system evaporator and moisture from the air stream being circulated over the heat exchanger 30 is condensed onto its coil surfaces. Means are provided for collecting this condensate water and delivering it to a water receptacle or sump area 42 formed in the base 23 of chassis 22 in the outer compartment area 28. More specifically, these means include a suitable drip tray 44 as seen in FIGS. 1 and 2”; said water-collecting tank is connected to a recycle water piping (conduit 46); and said recycle water piping is connected to said cooling water tank interpreted in view of drawings and reference numbers in the specification as a water storage container for wetting the condenser (sump area 42).

The integrated water-cooled air conditioning device of claim 2 as stated above, wherein said compressor (compressor 34), said regulator (expansion device), said evaporator (in cooling mode, indoor heat exchanger 30 acts as an evaporator), and said blower (blower 38) are integrated in a case (casing or outer sleeve 12)
While Stocking does not teach a case adjacent to one side of said cooling water tank Junge teaches a case (cabinet including machinery space) adjacent to one side of said cooling water tank interpreted in view of drawings and reference numbers in the specification as a water storage container for wetting the condenser (water bath 124) [0038] “FIG. 5 depicts a machinery compartment 122 of a refrigerator 10 wherein components of the refrigeration system are typically housed, such as the compressor 104 and first condenser 106… the evaporator 102, which is typically placed inside the refrigerated cabinet” to provide all of the refrigeration cycle components is a single container. When the water-cooled air conditioning device taught by Stocking is modified by Junge as stated above with the spiral condenser in a cooling water tank, said water tank is necessarily external to the singe case taught by Stocking to facilitate evaporation to enhance the heat transfer of the condenser. An obvious location for said external tank is adjacent to the case which houses the other components of said water-cooled air conditioning device.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to package the water-cooled air conditioning device taught by Stocking into the case adjacent to a water tank as taught by Junge to provide all of the refrigeration cycle components is a single container. When the water-cooled air conditioning device taught by Stocking is modified by Junge as stated above with the spiral condenser in a cooling water tank, said water tank is necessarily external to the singe case taught by Stocking to facilitate evaporation to enhance the heat transfer of the condenser. An obvious location for said external tank is adjacent to the case which houses the other components of said water-cooled air conditioning device.

Regarding claim 7, modified Stocking teaches The integrated water-cooled air conditioning device of claim 6 as stated above, 
While Stocking does not teach said condenser is formed by spirally bending said refrigerant piping to a spiral hollow tube in said water tank region, Junge teaches said condenser (water-cooled final condenser 110) is formed by spirally bending said refrigerant piping to a spiral hollow tube (final condenser 110) in said water tank region interpreted in view of drawings and reference numbers in the specification as the water in a water storage container for wetting the condenser (water bath 124) [0040] “FIG. 6 depicts an embodiment wherein the final condenser 110 is a tubular heat exchanger formed into a coil that resides within a water bath 124” to cool the condenser and sub-cool the refrigerant [0007] “The final condenser is operatively configured between the first condenser and the evaporation stage and is in communication with a water source to cool the condenser and reduce the temperature (at saturation pressure) of the refrigerant entering the evaporation stage to ambient temperature or lower.”


Regarding claim 8, modified Stocking teaches The integrated water-cooled air conditioning device of claim 7 as stated above, wherein said compressor (compressor 220), said regulator (expansion device 250), said evaporator (dehumidifying air-to-liquid heat exchanger 1300), and said blower (fans or blowers) are integrated in a case (electronics rack)
While Stocking does not teach a case adjacent to one side of said cooling water tank Junge teaches a case (cabinet including machinery space) adjacent to one side of said cooling water tank interpreted in view of drawings and reference numbers in the specification as the water in a water storage container for wetting the condenser (water bath 124) [0038] “FIG. 5 depicts a machinery compartment 122 of a refrigerator 10 wherein components of the refrigeration system are typically housed, such as the compressor 104 and first condenser 106… the evaporator 102, which is typically placed inside the refrigerated cabinet” to provide all of the refrigeration cycle components is a single container. When the water-cooled air conditioning device taught by Stocking is spiral condenser in a cooling water tank, said water tank is necessarily external to the singe case taught by Stocking to facilitate evaporation to enhance the heat transfer of the condenser. An obvious location for said external tank is adjacent to the case which houses the other components of said water-cooled air conditioning device. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to package the water-cooled air conditioning device taught by Stocking into the case adjacent to a water tank as taught by Junge to provide all of the refrigeration cycle components is a single container. When the water-cooled air conditioning device taught by Stocking is modified by Junge as stated above with the spiral condenser in a cooling water tank, said water tank is necessarily external to the singe case taught by Stocking to facilitate evaporation to enhance the heat transfer of the condenser. An obvious location for said external tank is adjacent to the case which houses the other components of said water-cooled air conditioning device.


Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Stocking in view of Junge  as applied to claims 1, 3, 7, and 8 above, and further in view of (US 20170153048) Visser hereinafter referred to as Visser.

Regarding claim 4, modified Stocking teaches The integrated water-cooled air conditioning device of claim 2 as stated above, 
While Stocking does not explicitly teach a circulation fan and an air outlet are disposed at the top of said cooling water tank; an air inlet is disposed at the bottom of said cooling water tank; a water-drawing device is disposed in said water tank region and connected to a water-drawing piping; said water-drawing piping is connected to a spray device; said spray device is disposed in said cooling water tank and below said circulation fan; said spray device includes one or more spray head; a stuffing device is disposed below said spray device and located above said air inlet, Visser (fig 3) teaches a circulation fan (fan 118) and an air outlet (air exit) are disposed at the top [0056] “fan 118 arranged in a fan housing 120 located at an uppermost end of the condenser” of said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape (rectangular airflow plenum 113); an air inlet (air inlet 126) is disposed at the bottom interpreted as below sprayers of said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape, fig 3 clearly shows the air inlets in the lower half of the plenum; a water-drawing device (pump 52) is disposed in said water tank region interpreted in view of drawings and reference numbers in the specification as the water in a water storage container for wetting the condenser (basin 50) and connected to a water-drawing piping (offtake pipe 54); said water-drawing piping (offtake pipe 54) is connected to a spray device (spray nozzles 14); said spray device is disposed in said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape (rectangular airflow plenum 113) and below said circulation fan (fan 118); said spray device (spray nozzles 14) includes one or more spray head (spray ; a stuffing device (cones 16 of water) is disposed below said spray device (spray nozzles 14) and located above said air inlet (air inlet 126) to reduce the cost of the condensing coil bundle [0013] “Further, it has been surprisingly discovered that a condensing coil bundle with a reduced plan area, relative to the drift eliminators can be employed. A further consequence of this is that less condensing coil is required for the same condenser performance. This means that a lower cost evaporative condenser can be produced, as the condensing coil bundle represents the single-most expensive component of such a condenser.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the evaporative condenser tower taught by Visser into the water-cooled air conditioning device taught by Stocking to reduce the cost of the condensing coil bundle [0013] “Further, it has been surprisingly discovered that a condensing coil bundle with a reduced plan area, relative to the drift eliminators can be employed. A further consequence of this is that less condensing coil is required for the same condenser performance. This means that a lower cost evaporative condenser can be produced, as the condensing coil bundle represents the single-most expensive component of such a condenser.”

Regarding claim 5, modified Stocking teaches The integrated water-cooled air conditioning device of claim 4 as stated above, wherein said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape (casing or outer sleeve 12) includes a vent (air inlet 301) opposing to the location of said blower (fans or outside said cooling water tank, Stocking discloses a single air path, so the casing or outer sleeve of Stocking is analogous to both the cooling water tank and the case of instant application; a portion of the external cold air entering (inlet 13) said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape (casing or outer sleeve 12) via said air inlet (inlet 13) can be drawn by said blower (blower 38) via said vent (inlet 13)  after entering said stuffing device  for cooling said evaporator (in cooling mode, indoor heat exchanger 30 acts as an evaporator).

Regarding claim 9, modified Stocking teaches The integrated water-cooled air conditioning device of claim 8 as stated above, 
While Stocking does not explicitly teach a circulation fan and an air outlet are disposed at the top of said cooling water tank; an air inlet is disposed at the bottom of said cooling water tank; a water-drawing device is disposed in said water tank region and connected to a water-drawing piping; said water-drawing piping is connected to a spray device; said spray device is disposed in said cooling water tank and below said circulation fan; said spray device includes one or more spray head; a stuffing device is disposed below said spray device and located above said air inlet, Visser (fig 3) teaches a circulation fan (fan 118) and an air outlet (air exit) are disposed at the top [0056] “fan 118 arranged in a fan housing 120 located at an uppermost end of the condenser” of said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape (rectangular airflow ; an air inlet (air inlet 126) is disposed at the bottom interpreted in view of drawings and reference numbers in the specification as below sprayers of said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape fig 3 clearly shows the air inlets in the lower half of the plenum; a water-drawing device (pump 52) is disposed in said water tank region interpreted in view of drawings and reference numbers in the specification as the water in a water storage container for wetting the condenser (basin 50) and connected to a water-drawing piping (offtake pipe 54); said water-drawing piping (offtake pipe 54) is connected to a spray device (spray nozzles 14); said spray device is disposed in said cooling water tank (rectangular airflow plenum 113) and below said circulation fan (fan 118); said spray device (spray nozzles 14) includes one or more spray head (spray nozzles 14); a stuffing device (cones 16 of water) is disposed below said spray device (spray nozzles 14) and located above said air inlet (air inlet 126) to reduce the cost of the condensing coil bundle [0013] “Further, it has been surprisingly discovered that a condensing coil bundle with a reduced plan area, relative to the drift eliminators can be employed. A further consequence of this is that less condensing coil is required for the same condenser performance. This means that a lower cost evaporative condenser can be produced, as the condensing coil bundle represents the single-most expensive component of such a condenser.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the evaporative condenser tower taught by Visser into the water-cooled air conditioning device taught by Stocking to 

Regarding claim 10, modified Stocking teaches The integrated water-cooled air conditioning device of claim 9 as stated above, wherein said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape (casing or outer sleeve 12) includes a vent (inlet 13) opposing to the location of said blower (blower 38) outside said cooling water tank, Stocking discloses a single air path, so the casing or outer sleeve 12of Stocking is analogous to both the cooling water tank and the case of instant application; a portion of the external cold air entering (inlet 13) said cooling water tank interpreted as “cooling water tank device” which is interpreted as a housing, as placing vents in the “cooling water tank” would allow the water to escape (casing or outer sleeve 12) via said air inlet (inlet 13) can be drawn by said blower (blower 38) via said vent (inlet 13)  after entering said stuffing device for cooling said evaporator (in cooling mode, indoor heat exchanger 30 acts as an evaporator).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-8144467-B2		Campbell; Levi A. discloses a server rack incoming air dehumidifier wherein condensation is collected and recycled to humidify the exiting air.
US-4404814-A		Beasley; Albert discloses a spiral wound auxiliary condenser for a refrigeration system wherein condensation from the evaporator is collected and sprayed onto a spiral wound condenser while air is drawn through the housing of the condenser, the air being wetted and exhausted through the top of said housing.
US-20170198950-A1	Bresson; Loic discloses an air conditioner with simultaneous air cooling and water cooling.
US-20160091215-A1	WONG; Lee Wa disclose an air conditioning and heat pump system with evaporative cooling.
US-20150253046-A1	Parker; Danny S. discloses an evaporative cooling on a mini-split air conditioner with condensate collection.
US-20180299142-A1	MYEONG; Seong Ryeol discloses a portable air conditioner with condensate collection.
US-20180320934-A1	CLARK; Daniel discloses a water cooled CO2 refrigeration system
US-20180163979-A1	SEO; Jung Min discloses a condenser maintained in a water tank which incorporates both evaporative cooling and liquid cooling

US-20170276382-A1	ALAZAZMEH; AYMAN JAMAL ABDEL discloses an evaporative cooling condenser tower.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763